As filed with the Securities and Exchange Commission on August 9, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Lexicon Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0474169 (I.R.S.Employer Identification No.) 8800 Technology Forest Place The Woodlands, Texas (Address of Principal Executive Offices) (Zip Code) Equity Incentive Plan Non-Employee Directors’ Stock Option Plan (Full titles of the plans) Arthur T. Sands, M.D., Ph.D. President and Chief Executive Officer 8800 Technology Forest Place The Woodlands, Texas 77381 (Name and address of agent for service) (281) 863-3000 (Telephone number, including area code, of agent for service) copies to: David P. Oelman Vinson & Elkins L.L.P. 2300 First City Tower 1001 Fannin Houston, Texas 77002-6760 (713) 758-3708 Brian T. Crum Vice President and General Counsel Lexicon Pharmaceuticals, Inc. 8800 Technology Forest Place The Woodlands, Texas 77381 (281) 863-3000 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Title of Plan
